IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                           No. 98-30889
                         Summary Calendar


PAULA J. DAVIS,

                                         Plaintiff-Appellant,

versus

KENNETH S. APFEL, COMMISSIONER
SOCIAL SECURITY,

                                         Defendant-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                        USDC No. 97-CV-1813
                        - - - - - - - - - -
                           July 30, 1999

Before REAVLEY, SMITH, and JOLLY, Circuit Judges.

PER CURIAM:*

     Paula J. Davis appeals from the district court’s decision

upholding the denial of her application for supplemental security

income.   She argues that substantial evidence does not exist to

support the Commissioner’s finding that she was not disabled, and

that the Administrative Law Judge (ALJ) erred when she found

Davis’s subjective complaints of pain and of the debilitating

side effects of her medications not to be credible.    She also

asserts that the ALJ erred by not soliciting the testimony of a




     *
        Pursuant to 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
                           No. 98-30889
                               - 2 -

vocational expert to determine whether substantial numbers of

jobs exist which she can perform despite her impairments.

     A thorough review of the record reveals substantial evidence

to support the ALJ’s determination that Davis’s complaints of

pain and of the disabling side effects of her medications are

overdrawn.   See Anthony v. Sullivan, 954 F.2d 289, 292 (5th Cir.

1992); Anderson v. Sullivan, 887 F.2d 630, 633 (5th Cir. 1989).

Further, because Davis fits the criteria set forth in Rule 201.28

of the Medical-Vocational Guidelines, the ALJ was entitled to

rely exclusively on the Guidelines in determining whether

substantial numbers of sedentary jobs exist in the national

economy.   See Wren v. Sullivan, 925 F.2d 123, 126 (5th Cir.

1991); 20 C.F.R. pt. 404, subpt. P, app. 2, Rule 201.28.

Accordingly, the district court’s dismissal of Davis’s action is

     AFFIRMED.